PER CURIAM.
We reverse the summary judgment in favor of defendant in this legal malpractice action. We find there are triable issues of fact in regard to the claim that defendant was negligent in failing to advise plaintiff of her rights as a spouse under Florida law. In particular we reject defendant’s argument that plaintiff could not demonstrate any damages without proving that her husband would have married her without the antenuptial agreement. Had she been properly advised, she might not have married him with the agreement in question. Neither does the doctrine of collateral estoppel apply, because the parties to this litigation are not the same as those in the dissolution of marriage ease, from which defendant argues certain facts, as*1087serting they cannot be relitigated in this action.

Reversed.

STONE, POLEN and FARMER, JJ., concur.